37 So.3d 978 (2010)
Alexander W. MYERS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-3142.
District Court of Appeal of Florida, Fifth District.
June 25, 2010.
James S. Purdy, Public Defender, and Robert E. Wildridge, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Alexander W. Myers appeals the denial of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm without further discussion as Myers and the State both agree that the imposed sentence is not illegal. However, on remand, the trial judge shall amend the sentencing documents to reflect that pursuant to the 1989 version of section 775.089(1), Florida Statutes, as it relates to his conviction of first-degree murder, Myers shall be eligible for parole after serving no less than twenty-five years of his life sentence. Resentencing is not required.
AFFIRMED and REMANDED.
GRIFFIN, ORFINGER and TORPY, JJ., concur.